Notice of Pre-AIA  or AIA  Status
Election/Restrictions

Claims 40-44, 50-54, 64, 94, and 95, as amended below, are allowable.  Pursuant to MPEP § 821.04(a) and 806.04(h), the restriction requirement set forth in the communication dated Sep. 17, 2020 is hereby withdrawn.  In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable.  See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.  

EXAMINER'S AMENDMENT
	An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
	Authorization for this examiner's amendment was given in a telephone interview with Katherine C. Jensen on Aug. 11, 2022.  
TITLE
The title has been changed as follows: "A METHOD OF DETECTING DISEASED OR DAMAGED TISSUE WITH A PH-TRIGGERED POLYPEPTIDE FLUOROPHORE COMPOSITION.".  

The claims are amended as follows:
	65. (Cancelled)
	70. (Cancelled)
	94. (Currently Amended) The method of claim 40, wherein said pH-triggered polypeptide fluorophore composition further comprises a pharmaceutically acceptable carrier.
	95. (Currently Amended) The method of claim 94, wherein said pH-triggered polypeptide fluorophore composition further comprises D-glucose.

Examiner’s Statement of Reasons for Allowance
	The following is an examiner's statement of reasons for allowance:  The closest prior art is RESHETNYAK, WO-2012047354-A2 (cited in the prior Office Action).  However, Reshetnyak does not disclose methods of administering the specific structure of claim 40 or chemical conjugation with ICG; nor does the reference teach any instance of or reason to modify a pH-triggered polypeptide by addition of an alanine residue to the C-terminus. Thus, the method of independent claim 40 is allowed. Subsequent dependent claims 41- 44, 50- 54, 64; and, claims 94 and 95 (as amended above) are allowed also.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN MICHAEL CRONIN whose telephone number is (571)272-0628. The examiner can normally be reached M-F 0900-1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN MICHAEL CRONIN/Examiner, Art Unit 1658                                                                                                                                                                                                        


/Kevin S Orwig/Primary Examiner, Art Unit 1658